El Juez Asociado Señor Wole
emitió la opinión del tribunal.
En recurso de apelación interpuesto contra sentencia de la Corte de Distrito de Ponce, en un procedimiento de repo-sesión de bienes muebles, vendidos en venta condicional, el apelado solicita se desestime .la apelación: primero, porque la sentencia -no es apelable; y segundo, porque la apelante no ha elevado la transcripción de evidencia o la exposición del caso.
*298El argumento del apelado es que la sentencia no es. apelable porque la ley especial sobre la materia — núm. 61 de abril 13, 1916 (pág. 126), según fue enmendada por las leyes, mima. 40 y 88 de 19215 (pág. 247); y por la núm. 52 de 1937 (Leyes de 1936-37, pág. 175)—no autoriza tal cosa, y porque la sentencia que se dicta en tales procedimientos no es una sentencia final.
En Matheu v. Colón, 49 D.P.R. 376; Otero & Co., S. en C., v. Mendín, 41 D.P.R. 929; National Cash Register Co. v. Berdeguez, 37 D.P.R. 158, y Commercial Credit Company v. Coll, 37 D.P.R. 107, este Tribunal decidió apelaciones inter-puestas de la corte de distrito en procedimientos instruidos-de conformidad con esta ley. La cuestión de si procedía o no el recurso de apelación bajo la ley especial no fué susci-tada. Tanto las partes como la corte asumieron que la sen-tencia era apelable.
El artículo 295 del Código de Enjuiciamiento Civil pro-vee:
“Podrá establecerse apelación para ante el Tribunal Supremo contra las resoluciones de las cortes de distrito en los casos siguientes:
“1. — De una sentencia definitiva pronunciada en un pleito o pro-cedimiento especial, comenzado en la corte que la hubiere dictado,, dentro de un mes después de haberse registrado la sentencia.
“2. — De una sentencia de una corte de distrito dictada en apela-ción interpuesta contra resolución de una corte inferior, dentro de los. quince días después de registrada dicha sentencia, si el valor de la cosa reclamada o cuantía de la sentencia sin comprender frutos o in-tereses, excediera de trescientos dólares.”
Como la decisión . en este caso determinó derechos, era una sentencia y apelable bajo el artículo anterior.
En el caso de Smallwood v. Corte de Distrito, 50 D.P.R. 634, se planteó la cuestión y este tribunal dijo:
“ .... el efecto y propósito fundamental de la Ley de Ventas'. Condicionales que es el de dar al vendedor condicional garantía y protección contra el posible fraude de un comprador y un remedio-legal rápido y adecuado para poder recuperar sumariamente la po-sesión de la propiedad. . . .
*299"La Corte de Distrito ba podido y ba debido resolver la contro-versia . . . dentro del procedimiento especial de reposesión iniciado por el vendedor condicional. ...”
La apelante sostiene qne siendo éste nn caso en qne se dictó sentencia sobre las alegaciones, es innecesario elevar nna exposición del caso. Cita El Pueblo v. Borda & Calaf, 43 D.P.R. 935.
En ese caso este tribnnal manifestó:
"La sentencia se dictó sobre las alegaciones. En tal virtud esta-mos enteramente conformes con la parte apelada en qne no era ne-cesaria la preparación de ninguna exposición del caso para tramitar el recurso. ...”
La moción para desestimar no pnede prevalecer.
Llegamos entonces a los techos de la apelación. En septiembre 15, 1936, Pedro A. Pizá vendió un automóvil marca Pontiac a Concepción Rosaly Viuda de Colón Figueroa, que hacía negocios bajo el nombre de M. Colón Figueroa, Suers. La compradora convino en pagar la suma de $1,309.50 en la siguiente forma: $375.75 de contado y $933.75 en plazos mensuales.
El contrato de venta condicional fue debidamente inscrito en el Negociado de Automóviles del Departamento del Interior. Contenía la estipulación de que si cualquiera de los plazos adeudados no era satisfeebo, el contrato podría ser rescindido por el vendedor y éste podría reposeer el auto-móvil de acuerdo con la ley. El contrato fué cedido al banco demandante.
El contrato contenía esta estipulación:
"Queda además entendido por ambas partes contratantes lo si-guiente :
"Que por cada uno de los plazos arriba estipulados el comprador podrá suscribir un pagaré a la orden del vendedor, si así se convi-niere. Que en este caso el vendedor no acepta estos pagarés sino como prueba de las cantidades que se adeudan de acuerdo con este contrato. ’ ’
*300Los pagarés en cuestión fueron otorgados y en ellos se estipularon costas y honorarios de ahogado.
La compradora no pagó el plazo vencido en enero 15, 1937, ascendente a $103. El demandante, Chase National Bank of New York, radicó un escrito de demanda contra ella en la Corte Municipal de Ponce, bajo el número 151 y ob-tuvo sentencia por la suma reclamada, más $105.45 para cos-tas y honorarios de abogado o sea por un total de $208.45.
Concepción Colón Bernazar, la aquí demandada apelante, embargó el automóvil en otro pleito contra Concepción R-o-saly.
El Chase National Bank radicó una declaración jurada y solicitó la reposesión del vehículo. Las demandadas Rosaly y Colón fueron emplazadas. La demandada apelante com-pareció y depositó $103 en pago del plazo en descubierto más $20.33 de intereses, pero no depositó cantidad alguna para costas y honorarios de abogado.
Alega que de acuerdo con los términos del contrato no tiene que pagar tales costas ni honorarios.
La corte inferior halló que la sentencia de la corte municipal fué dictada el 17 de septiembre de 1938; que por Ley núm. 69 de 1936 (Leyes de 1936 (1) pág. 353), que enmendó el artículo 327 del Código de Enjuiciamiento Civil, la parte victoriosa en un pleito tiene derecho a recobrar las costas, y que en su consecuencia el deber de pagar costas indepen-dientemente de cualquier cláusula del contrato o de los pa-garés, surge de la ley.
La corte de distrito también resolvió que la demandada apelante no era un comprador posterior sino un acreedor que embargó. Aplicó la doctrina del caso de Smallwood v. Corte de Distrito, 50 D.P.R. 634, en el cual este Tribunal Supremo dijo:
, “Apareciendo de los autos originales que el contrato que contiene las condiciones y reservas arriba transcritas fué debidamente inscrito en el Registro del Departamento del Interior en marzo 20, 1935, bajo el número 30,314, debemos resolver que cualquiera persona que ale-*301gue tener algún derecho sobre el automóvil en cuestión, bien sea como comprador subsiguiente o como tenedor de algún gravamen sobre el automóvil, adquirido con posterioridad a la fecha de ins-cripción del contrato de venta condicional, • ocupa la misma posición legal que ocupaba el comprador condicional original bajo las condi-ciones y reservas del contrato de venta condicional, las cuales son obligatorias para cualquier poseedor subsiguiente. En otras pala-bras, asumiendo que el comprador condicional tenga derecho a vender la propiedad mueble o semoviente, antes de haber pagado el im-porte total de los plazos estipulados, no obstante la prohibición ex-presa del contrato, debemos sostener que el comprador subsiguiente o el que adquiera un gravamen sobre o embargue la propiedad mue-ble o semoviente, adquiere solamente los mismos derechos que tuviere el comprador original sujetos al derecho del vendedor a resolver la venta y a recobrar la posesión del objeto vendido, en caso de incum-plimiento de las condiciones bajo las cuales se hizo la venta.”
La corte resolvió que el depósito era insuficiente y dictó sentencia ordenando la reposesión del automóvil al deman-dante apelado.
La demandada Colón Bern azar apeló.
Señala cinco errores, mas la cuestión que ella plantea es la siguiente:
Los pagarés otorgados de acuerdo con el contrato no for-man parte de éste; la demandada apelante queda obligada por los términos del contrato, pero no por los pagarés; estos últimos especifican el pago de costas y honorarios de abo-gado en caso de reclamación judicial, mas no así el contrato; en su consecuencia la demandada apelante no tiene que pa-gar costas y el depósito era suficiente.
El demandante apelado sostiene que la corte inferior es-tuvo en lo cierto. Alega que la demandada apelante em-bargó los derechos que la otra demandada Rosaly tenía. En el estado en que se hallaban los procedimientos, la deman-dada Rosaly tenía derecho a paralizar el auto de reposesión si depositaba las sumas adeudadas, incluyendo las costas. La demandadá Colón Bernazar tenía exactamente los mis-mos derechos. El apelado también sostiene que el contrato *302especifica que el vendedor condicional puede demandar y qne si se otorgaban pagarés éstos podían cobrarse judicial-mente; y que como las costas se conceden por ministerio de ley a la parte victoriosa, era entendido que tales costas te-nían que ser pagadas por la compradora ya que éstas eran consecuencia de la sentencia, de acuerdo con la buena fe, el uso y la ley; y que el artículo 1210 del Código Civil, ed. de 1930, dispone:
“Los contratos se perfeccionan por el mero consentimiento, y desde entonces obligan, no sólo al cumplimiento de lo expresamente pactado, sino también a todas las consecuencias que según su natu-raleza, sean conformes a la buena fe, al uso y a la ley. ’ ’

Por tanto, la-sentencia debe ser confirmada.

El Juez Asociado Sr. Travieso no intervino.